Title: To Alexander Hamilton from Samuel Hodgdon, 8 March 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir
            Philadelphia 8th March 1800
          
          Your two letters of the 2d & 4th instant came to hand yesterday—The Clothing for Captains Brocks command equal to his requisition is on the way to him, it had been detained a few days on account of the difficulty of obtaining transportation—The Clothing for Major Freeman is ready—but you request me to “furnish to the order of Major Freeman”—is the transportation to be suspended until his order appears? I trust not, and therefore unless other wise advised, I shall forward it by the first Vessel that leaves this Port for Charleston—I will thank you to inform me whether any instructions have been given to the Pay Masters of Regiments whereby to regulate the delivery of the Regimental Clothing—some difficulties I find are experienced for want of a perfect understanding of the business.
          With respect and esteem, I am, Sir, Your Most Obedient Servant
          
            Samuel Hodgdon
          
          Genl A Hamilton
        